                                                                                       United States Courts
            Sealed                                                                   Southern District of Texas
Public and unofficial staff access                                                            FILED
     to this instrument are        UNITED STATES DISTRICT COURT
   prohibited by court order                                                               May 13, 2021
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION                           Nathan Ochsner, Clerk of Court

      UNITED STATES OF AMERICA                        §
                                                      §
      vs.                                             §
                                                      §
                                                      §
      PORTER BUSH                                     §             Case No.   4:21-cr-256
                                                      §
                        Defendant.                    §

                                               INDICTMENT

      THE GRAND JURY CHARGES THAT


                                              COUNT ONE
                                        Sex Trafficking of a Minor

              From on or about February 2018 to on or about June 25, 2018 in the Southern District of

      Texas, Houston Division, and elsewhere, the Defendant

                                              PORTER BUSH

      in and affecting interstate and foreign commerce, knowingly recruited, enticed, harbored,

      transported, provided, obtained, advertised, maintained, patronized and solicited, and attempted to

      do so, by any means a person, namely a minor female known as MV1, who had attained the age

      of 14, but was under 18, and benefitted financially and by receiving anything of value from

      participation in a venture which has engaged in recruiting, enticing, harboring, transporting,

      providing, obtaining, advertising, maintaining, patronizing and soliciting by any means MV1, and

      that MV1, whom defendant had a reasonable opportunity to observe, had not attained the age of

      18 years and would be caused to engage in a commercial sex act,

              in violation of 18 U.S.C. §§ 1591(a), (b), and (c).




                                                      1
                                  NOTICE OF FORFEITURE
                                    (18 U.S.C. § 1594(d))

        Pursuant to 18 U.S.C. § 1594(d), the United States gives notice to defendant,

                                         PORTER BUSH

that upon his conviction of Count 1, the United States intends to seek forfeiture of:

       (1)     all property, real or personal, that was involved in, used, or intended to be

               used to commit or to facilitate the commission of such violation, and any

               property traceable to such property; and

       (2)     all property, real or personal, that constitutes or is derived from any

               proceeds obtained, directly or indirectly, as a result of such violation, or any

               property traceable to such property.


                    MONEY JUDGMENT AND SUBSTITUTE ASSETS

       The United States intends to seek the imposition of a money judgment against the

Defendant. The Defendant is notified that in the event that one or more conditions listed in 21

U.S.C. § 853(p) exists, the United States will seek to forfeit any other property of each Defendant

up to the amount of the money judgment against that defendant.


                                              A TRUE BILL:


                                              Original Signature on File
                                              ______________________________
                                              FOREMAN OF THE GRAND JURY
       JENNIFER B. LOWERY
       Acting United States Attorney




By:
       Eun Kate Suh
       Assistant United States Attorney
